I cannot refrain from expressing serious doubt as to the correctness of giving to the expression "private dwelling" or "private residence" the limited interpretation placed on it by my Brethren in this opinion, viz., restricting it to the actual house occupied by the family and the ground on which same stands. It seems to me more in consonance with the purpose of the exemptions regarding such residence, in both the Constitution and decisions of the courts, — to hold that the expression "private residence" was intended to, and it does, include those outhouses and appurtenances necessary to the use and occupancy of a private residence as the home of a family. In such case the finding of articles in a chicken house and the yard by a search under a warrant based on an affidavit to search only a private residence would be admissible, and the case should not be reversed, but I do not care to file a dissenting opinion.